RONEY, Chief Judge,
specially concurring:
I concur, but with this understanding: just as the district court must count certain of the hours spent on the case before the retaliation claim was stumbled upon by the plaintiff’s attorneys during trial, the court must likewise subtract from its original award that portion of time spent after February 7, 1984 which was devoted to the national origin claim. By awarding all the hours requested by plaintiff’s attorneys after February 7, and none before that date, the district court undoubtedly knew it had included some time and expenses properly allocable to the national origin claim and had missed certain pre-February hours allo-cable to the retaliation claim. The district court probably concluded that the hours offset each other and thought that would be a fair and logical way to decide the matter. See Gaines v. Dougherty County Board of Education, 775 F.2d 1565, 1571 (11th Cir.1985) (district court accorded wide discretion in determining attorney’s fees).
It is entirely possible that, had the retaliation claim been properly presented, all of this litigation could have been avoided. Certainly, defendant has not appealed the adverse decision on the retaliation claim and may have complied with an administrative order had it been confronted with this claim early on. Defendant did not have that chance, however, and while incurring its own fees and plaintiff’s fees on the retaliation claim, it should not be assessed one nickel for the fees or expenses incurred by plaintiff for the entirely groundless na*516tional origin claim. This decision should not be interpreted as supporting substantial additional recovery, if any.